UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 May 16, 2014 Commission File Number 001-15244 CREDIT SUISSE GROUP AG (Translation of registrant’s name into English) Paradeplatz 8, 8001 Zurich, Switzerland (Address of principal executive office) Commission File Number 001-33434 CREDIT SUISSE AG (Translation of registrant’s name into English) Paradeplatz 8, 8001 Zurich, Switzerland (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Following the Annual General Meetings of Credit Suisse AG and Credit Suisse Group AGinZurich onMay 9, 2014, the composition of the Board of Directors of Credit Suisse Group AG and Credit Suisse AG remain identical, with the exception ofSeverinSchwan and Sebastian Thrun, who were elected as new members of the Board of Directors of Credit Suisse Group AG, but not of Credit Suisse AG. This report is being filed by Credit Suisse Group AG and Credit Suisse AG and is hereby incorporated by reference into the Registration Statement on Form F-3 (file no. 333-180300) and the Registration Statement on Form S-8 (file no. 333-101259). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. CREDIT SUISSE GROUP AG and CREDIT SUISSE AG (Registrants) By: /s/ Christian Schmid Christian Schmid Managing Director /s/ Claude Jehle Claude Jehle Date: May 16, 2014 Director
